ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Enola Contracting Services, Inc.             )      ASBCA No. 59526
                                             )
Under Contract No. W91247-l l-D-0007         )

APPEARANCE FOR THE APPELLANT:                       Mr. Allen Clark
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Jamal A. Rhinehardt, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The appeal is withdrawn. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: 14 January 2016




                                                 Adminis ative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59526, Appeal of Enola Contracting
Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals